Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 16-19 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/06/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “two corrugated pipe connecting section” in lines 3-4 and should be “two corrugated pipe connecting sections”. 
Claim 1 recites “two ends of the corrugated pipe body is each” and should be “two ends of the corrugated pipe body [[is]] are each”. 

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the vibration absorbing pipe comprises a protection mesh” in line 7 which is unclear if claim 10 intended to initially introduce a protection mesh, a second protection mesh, or it is the same protection mesh of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhejiang Hongsen Machinery Co Ltd (CN 201772185U hereinafter “Zhejiang”).
In regard to claim 1, Zhejiang discloses a vibration absorbing pipe (Fig. 2, pipe defined by 6 and 7), comprising a corrugated pipe (Fig. 2, corrugated pipe 6), wherein
	the corrugated pipe comprises a corrugated pipe body (Fig. 2, body of 6 is a corrugated pipe body) and two corrugated pipe connecting sections (Fig. 2, both straight ends of 6 define two corrugated pipe connecting sections inserted into 9), and two ends of the corrugated pipe body are each provided with the corrugated pipe connecting section (Fig. 2, both ends of 6 are provided with the indicated corrugated pipe connecting section which insert into 9);
	the vibration absorbing pipe further comprises two adaptors (Fig. 2, connecting pipe 9 can be reasonably interpreted as an adaptor for connecting 6 and 7 to pipe 10 and Fig. 2 shows there are at least two adaptors 9 at both ends of 6), each adaptor comprises a first adaptor fitting portion (Fig. 2, inner wall portion of 9 where 6 inserts into can be defined as a first adaptor fitting portion) that fits with the corresponding corrugated pipe connecting section (Fig. 2, at the end of 6), and the corrugated pipe is welded to the adaptor through the corrugated pipe connecting section (Figs. 2 and 3, and in paragraph [0018] of the English translation discloses 6 is welded to 9 at the concave welding wire ring 12 which is located at the inner wall of 9);
	each of the two adaptors has an inner cavity (See image below, indicated inner cavity is similar to the cavity 32 of the applicant’s invention shown in Fig. 9), and the inner cavity of each adaptor is in communication with an inner cavity of the corrugated pipe (Fig. 2 and see image below, the longitudinal bore of 6 defines an inner cavity which is in fluid communication with the indicated inner cavity of 9); and
	the respective corrugated pipe connecting section is at least partially located in the corresponding adaptor (Fig. 2, indicated corrugated pipe connecting section of 6 is at least partially located in a corresponding adaptor 9), the corrugated pipe connecting sections are used for fitting with the adaptors (Fig. 2, 6 and 9 are fitted together), an outer wall portion of the corresponding corrugated pipe connecting section is fixed to at least a portion of an inner wall portion of the first adaptor fitting portion by welding (Figs. 2 and 3, and in paragraph [0018] of the English translation discloses 6 is welded to 9 at the concave welding wire ring 12 which is located at the inner wall of 9), and a weld seam between the corrugated pipe and each adaptor is at least partially located at the corresponding corrugated pipe connecting section and/or an inner side of the corresponding adaptor (Figs. 2 and 3, as previously mentioned that [0018] discloses welding at the concave wall at 12 which forms a weld seam to join 6 and 9 together at the outer wall of 6 and inner wall of 9); and wherein
	the vibration absorbing pipe comprises a protection mesh (Fig. 2, braided tube 7 and in [0017] of the English translation discloses 7 is a braided, therefore, can be reasonably interpreted as a mesh and protects the outer surface of 6) and two protection mesh fixing members (Fig. 2, snap rings 8 at both ends of 7 are at least fixing members to join the ends of 7 to a respective adaptor 9 and in [0019] of the English translation discloses snap ring 8 fixes the ends of 7), a middle body of the protection mesh is sleeved on the corrugated pipe body (Fig. 2, middle body of 7 is sleeved over 6 as shown), each of two ends of the protection mesh is fixed to the corresponding one of the adaptors by the corresponding one of the protection mesh fixing members (Fig. 2, each ends of 7 is fixed to a corresponding adaptor 9 by 8), and the protection mesh fixing members are configured to fix the two ends of the protection mesh to the adaptors by pressing or clamping (Fig. 2 and in [0018] discloses 8 fixes the end of 7 which can be reasonably interrupted as 8 pressing or clamping against 7 as shown and disclosed).

    PNG
    media_image1.png
    385
    477
    media_image1.png
    Greyscale

In regard to claim 2, Zhejiang discloses the vibration absorbing pipe according to claim 1, wherein
the vibration absorbing pipe further comprises two connecting pipes (Fig. 2, two pipes 10); 
each adaptor comprises an inner boss (See image below, indicated inner boss provides a stop for the end of 6 and end of 10 as shown in Fig. 2), and the respective inner boss is located at a middle portion of the inner cavity of the corresponding adaptor (See image below, indicated middle portion is at least a middle portion between the open ends of 9); and
the corrugated pipe is fixed to the connecting pipes through the adaptors (Fig. 2, 10 and 9 are fixed together and in [0009] and [0017] of the English translation discloses 10 is welded to 9), the respective connecting pipe is at least partially located in the corresponding adaptor (Fig. 2, end of 10 is at least partially located in 9), at least a part of an outer wall portion of the respective connecting pipe is fixed to at least a part of an inner wall portion of a second adaptor fitting portion  of the corresponding adaptor by welding (See image below, indicated second adaptor fitting portion is an inner wall portion of 9 where an outer wall portion of 10 inserts into and welded as shown in Fig. 2), and a weld seam between the respective connecting pipe and the corresponding adaptor is at least partially located at the respective connecting pipe and/or the inner side of the corresponding adaptor (Fig. 2 and see image below, as previously mentioned, 10 is welded to 9 at an inner wall portion of 9 and an outer wall portion of 10, therefore, there is at least a weld seam located at the indicated second adaptor fitting portion).

    PNG
    media_image2.png
    409
    495
    media_image2.png
    Greyscale

In regard to claim 8, Zhejiang discloses the vibration absorbing pipe according to claim 1, wherein an outer wall of each of the adaptors is provided with an adaptor outer wall groove (Figs. 2 and 3, groove at 13 is located at the outer wall of each adaptor), the protection mesh fixing members are configured to fix the two ends of the protection mesh to adaptor outer wall grooves (Fig. 2, fixing members 8 fixes the ends of 7 at the groove at 13 shown in Fig. 3), the adaptor is provided with a flange portion at a side relatively close to the corrugated pipe body (Fig. 3, flange at 11 is at a side relative close to the corrugated pipe body 6 as shown in Fig. 2), an outer side of the flange portion (Figs. 2 and 3, the outer surface of the flange at 11) being in contact with the protection mesh is a transition structure (Figs. 2 and 3, one of the corners of the flange at 11 is in contact with 7 as 8 fixes the end of 7 to the adaptor 9 and is at least a transition structure similar to the applicant’s invention of a transition structure at 3121 in Fig. 9 which is a surface that defines the flange), at least a part of each of the protection mesh fixing members is smaller than the flange portion (Figs. 2 and 3, the inner diameter of 8 is at least smaller than the outer diameter of the flange portion such that 8 fits in the groove at 13 which prevents 8 from axially slipping out of the groove at 13), and at least a part of the protection mesh fixing member is located in the adaptor outer wall groove (Figs. 2 and 3, 7 fits into the groove at 13).
In regard to claim 9, Zhejiang discloses the vibration absorbing pipe according to claim 8, wherein the protection mesh fixing members are pressing rings (In [0019] of the English translation discloses 8 are snap rings), the pressing rings have deformable pressing ring blanks (Fig. 2, inner diameter of 8 can be interpreted as a pressing ring blank capable of deforming similar to the applicant’s invention of a pressing ring blank 41 in Fig. 16 which appears to be an inner diameter portion of the pressing ring), the pressing ring blanks are configured to press and fix the two ends of the protection mesh into the accommodating portions by squeezing (Fig. 2 and in [0019] of the English translation discloses 8 provides a clamping force to fix the ends of 7), and the protection mesh, and the protection mesh fixing members are not welded (Fig. 2 and in [0019] of the English translation discloses 7 and 8 are not welded).
In regard to claim 11, Zhejiang discloses the vibration absorbing pipe according to claim 4, wherein each connecting pipe comprises a connecting pipe joint section (Fig. 2, end portion of 10 that fits into 9 can be interpreted as a connecting pipe joint section), a transition fit is formed between the respective corrugated pipe connecting section and the first adaptor fitting portion (Fig. 2, a transition fit where 6 inserts into 9 which allows the fluid flow to transition from the 6 to pipes 10), and the corresponding first adaptor fitting portion and the second adaptor fitting portion at two sides of the inner cavity of the respective adaptor are each provided with a guiding portion (See image below, indicated guiding portions are at the corners of the cavity of the adaptor which can be reasonably interpreted as a guiding portion to guide 6 and 10 into the adaptor 9), to play a guiding role when the respective corrugated pipe corresponding connecting section and the connecting pipe joint section are inserted into first adaptor fitting portion and the second adaptor fitting portion respectively (Fig. 2 and see image below, as previously mentioned, the guiding portion as indicated in the image below provides a guiding role to allow 6 and 10 to insert into 9).

    PNG
    media_image3.png
    237
    569
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhejiang (CN 201772185U) in view of Hitachi Cable et al. (JPS60155084 hereinafter “Hitachi”).
In regard to claim 3, Zhejiang discloses the vibration absorbing pipe according to claim 1, wherein a portion between the respective corrugated pipe connecting section and the corresponding first adaptor fitting portion is at least partially provided with a fitting clearance (See image below, indicated fitting clearance is a portion of the inner surface of the adaptor which provides enough clearance for the end of the corrugated pipe 6 to be inserted as shown in Fig. 2), the fitting clearance is arranged to extend axially (See image below, the fitting clearance extends axially).
Zhejiang does not expressly the fitting clearance is filled with solder, and a length of the fitting clearance in an axial direction is greater than twice a wall thickness of the respective corrugated pipe connecting section.
In the related field of welded pipe joints, Hitachi teaches a clearance between an end of a pipe and a sleeve filled with solder (Figs. 2 and 3, space between pipe 1 and sleeve 4 defines a clearance for a solder 3 to fill the clearance).
It would have been obvious to one having ordinary skill in the art to have substituted the weld connection between the corrugated pipe connecting section and the first adaptor fitting portion of Zhejiang for a solder connection of in order to have the advantage of a reliable connection as taught by Hitachi in [0001] of the English translation.
Further, while Zhejiang in view of Hitachi does not expressly disclose a length of the fitting clearance in an axial direction is greater than twice a wall thickness of the respective corrugated pipe connecting section; the length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Zhejiang in view of Hitachi to have a length of the fitting clearance in an axial direction is greater than twice a wall thickness of the respective corrugated pipe connecting section, as the length may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a stronger and suitable connection between a pipe and an adaptor to prevent unwanted disconnect. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
Additionally, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, the criticality of the length relative to the wall thickness of the corrugated pipe connecting section is described in the applicant’s specification in paragraph [0035] that discloses ensuring enough solder can fit in the clearance, however, does not perform differently than the prior art Zhejiang in view of Hitachi. Therefore, the claimed length relative to the thickness of the corrugated pipe is not patentably distinct from Zhejiang in view of Hitachi and appears to be an arbitrarily claimed relative dimension. 
In regard to claim 4, Zhejiang discloses the vibration absorbing pipe according to claim 2, wherein
a portion between the respective corrugated pipe connecting section and the corresponding first adaptor fitting portion is at least partially provided with a fitting clearance, the fitting clearance is arranged to extend axially, the fitting clearance is filled with solder, and a length of the fitting clearance in an axial direction is greater than twice a wall thickness of the corresponding corrugated pipe connecting section (See above for claim 3); and
a fitting clearance is provided between the respective connecting pipe and the corresponding second adaptor fitting portion (Fig. 2, a portion of the inner surface of the adaptor which provides enough clearance for the end of the pipe 10 to be inserted defines a fitting clearance), the fitting clearance is arranged to extend axially (Fig. 2, the clearance between 9 and 10 extends axially), and the fitting clearance is filled with solder (See above for claim 3, same reasoning applies for pipe 10); the respective connecting pipe comprises a connecting pipe joint section (Fig. 2, end portion of 10 that fits into 9 can be interpreted as a connecting pipe joint section), and a length of the fitting clearance between the connecting pipe joint section and the corresponding second adaptor fitting portion is greater than twice a wall thickness of the corresponding connecting pipe joint section (See above for claim 3, the same reasoning applies for the connecting pipe joint section of 10).
In regard to claim 12, Zhejiang and Hitachi discloses the vibration absorbing pipe according to claim 3 and Zhejiang further discloses 
the inner cavity of each adaptor is provided with an adaptor inner boss (See image attached to claim 2 above), and the adaptor inner boss is located at a middle portion of the adaptor inner cavity (See image attached to claim 2 above);
the respective corrugated pipe connecting section is located at a first side of the corresponding adaptor inner boss (Fig. 2, indicated corrugated pipe connecting section of 6 is at least partially located in a corresponding adaptor 9 that defines a first side of the inner boss), and a weld seam between the corrugated pipe and the respective adaptor is located at the first side of the corresponding adaptor inner boss (Figs. 2 and 3, as previously mentioned that [0018] discloses welding at the concave wall at 12 which forms a weld seam to join 6 and 9 together at the outer wall of 6 and inner wall of 9 which is located at the first side of the adaptor inner boss); and
each connecting pipe is located at a second side of the corresponding adaptor inner boss (Fig. 2, second side of the boss defined by the portion where 10 inserts into 9), and a weld seam between the respective connecting pipe and the corresponding adaptor is located at the second side of the corresponding adaptor inner boss (Fig. 2 and see image attached to claim 2, as previously mentioned, 10 is welded to 9 at an inner wall portion of 9 and an outer wall portion of 10, therefore, there is at least a weld seam located at the indicated second adaptor fitting portion that defines the second side of the adaptor inner boss).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhejiang (CN 201772185U) in view of Masaharu (JP 2000249264A).
In regard to claims 5 and 6, Zhejiang discloses the vibration absorbing pipe according to claim 2, wherein
the connecting pipe comprises a connecting pipe joint section (Fig. 2, end portion of 10 that fits into 9 can be interpreted as a connecting pipe joint section), 
Zhejiang does not expressly disclose the outer wall of the connecting pipe joint section is provided with a plurality of connecting pipe outer wall grooves, a number of the connecting pipe outer wall grooves is 2 to 3.5 times a numerical value of a diameter of the connecting pipe, and a depth of each of the connecting pipe outer wall grooves ranges from 0.05 mm to 0.12 mm; and
wherein the connecting pipe outer wall grooves are formed by wire drawing or thread rolling or extrusion, and a cross-section of each of the each of the connecting pipe outer wall grooves is semicircle-shaped, arc-shaped, trapezoid-shaped, rectangle-shaped, or V-shaped.
In the related field of welded pipe joints, Masaharu teaches a drawn pipe (Fig. 1, pipe 5 and in [0010] of the English translation discloses pipe 5 is formed by drawing) having an end section with a plurality of grooves that are arc-shaped or V-shaped (Fig. 3 shows arc-shaped grooves and Fig. 4 shows V-shaped grooves) for welding material to be placed in the grooves in order to connect to a socket (Fig. 1, 5 inserts into socket of 1 and in [0004] of the English translation discloses the advantage of position accuracy by having a plurality of grooves for weld material at the end of the pipe when connecting to the socket of 1).
It would have been obvious to one having ordinary skill in the art to have substituted the weld connection at the connecting pipe joint section of Zhejiang for a plurality of grooves formed at the end of the pipe connection section in order to have the advantage of position accuracy when welding an inserted pipe as taught by Masaharu in [0004].
Further, while Zhejiang in view of Masaharu do not expressly disclose a number of the connecting pipe outer wall grooves is 2 to 3.5 times a numerical value of a diameter of the connecting pipe, and a depth of each of the connecting pipe outer wall grooves ranges from 0.05 mm to 0.12 mm; the number and depth may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Zhejiang in view of Masaharu to have a number of the connecting pipe outer wall grooves is 2 to 3.5 times a numerical value of a diameter of the connecting pipe, and a depth of each of the connecting pipe outer wall grooves ranges from 0.05 mm to 0.12 mm, as the number and depth may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a stronger welded joint. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
Additionally, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, the criticality of the number of grooves relative to the diameter of the connecting pipe is described in the specification in [0053] as ensuring solder can flow better which does not perform differently than the number of grooves of Zhejiang in view of Masaharu. Therefore, the claimed number of grooves relative to the diameter of the connecting pipe, absent persuasive evidence of the critical performance difference of the number of grooves, is not patentably distinct from Zhejiang in view of Masaharu.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Changes to the specification filed on 07/21/2022 are accepted.
Applicant's arguments filed 07/21/2022 have been fully considered with respect to claims 1-6 and 8-12 have been considered but are moot because the new ground of rejection does not rely on the reference ILPEA applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that claim 1 includes the subject matter of allowable claim 7 which puts the application in condition for allowance, however, the amendments to claim 1 recites a new scope that was not previously considered. See the updated rejection that relies on the prior art Zhejiang instead of ILPEA that meets all the limitations of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679